DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 29-32, and 38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20120160564 to Downton et al.
Regarding claim 21, Downton discloses a rotary bit pushing system, comprising: a body 34 having a first and second end and defining a channel 62 extending between the first and second ends; a plurality of deflectors 30 coupled to the body, each deflector movable between: a retracted position; and an extended position in which a top surface of the deflector is further from the body than when the deflector is in the retracted position (figs. 5-6); a first flow regulator 66 configured to selectively enable passage of a fluid to a first deflector of the plurality of deflectors such that the first deflector moves between the retracted and extended positions; and a processor 76 configured to actuate the first flow regulator to permit passage of the fluid to the first deflector based on a rotational position of the body relative to a wellbore (figs. 1-6; paragraphs 0038-0056).
Regarding claim 22, the system of claim 21, where the first flow regulator defines a first port 90 and is configured to move between: a first state in which fluid is prevented from flowing from the first port to the first deflector (fig. 6); and an second state in in which enables fluid to flow from the first port to the first deflector (fig. 5).
Regarding claim 23, the system of claim 22, where: the first flow regulator is in fluid communication with the channel; and when fluid is flowing through the channel: while the first flow regulator is in the first state, the first deflector is in the retracted position (fig. 6); and while the first flow regulator is in the second state, the first deflector is in the extended position (fig. 5).
Regarding claim 29, the system of claim 22, where each of the plurality of deflectors are coupled to a nozzle 92 that is in fluid communication with the channel of the body (figs. 5-6).
Regarding claim 30, the system of claim 29, where the body defines a plurality of recesses, each recess configured to accommodate at least one of the plurality of deflectors (figs. 1-6).
Regarding claims 31-32, the system of claim 30, further comprising a plurality of deflection sleeves, each deflection sleeve disposed within a respective recess of the plurality of recesses, and each sleeve has an opening for the deflectors 30 (fig. 2 shows an unlabeled sleeve surrounding the deflector 30 and piston 64).
Regarding claim 38, the system of claim 21, further comprising a second flow regulator 97 configured to continuously direct fluid from the channel to the plurality of deflectors (fig. 8).
Allowable Subject Matter
Claims 39-41 are allowed.
Claims 24-28 and 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674